t c memo united_states tax_court harvey l hoover petitioner v commissioner of internal revenue respondent docket nos 4590-00l filed date harvey l hoover pro_se diane l worland for respondent memorandum findings_of_fact and opinion ruwe judge these cases were consolidated for purposes of trial briefing and opinion on date respondent issued a notice_of_deficiency which determined deficiencies and penalties with respect to petitioner’s federal income taxes as follows penalty year deficiency sec_6663 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure the issue for is whether petitioner has placed respondent’s deficiency determination in issue if he has the next issue is whether assessment of the deficiency determined for is barred by the statute_of_limitations after concessions by the parties the issues for decision in docket no with respect to and are whether petitioner received and failed to report substantial amounts of farm income for and whether respondent calculated the farming income that petitioner failed to report on his federal_income_tax returns as follows source best ever dairy dollar_figure jon hayes dollar_figure ag max dollar_figure roann dollar_figure rochester sale barn dollar_figure dollar_figure stony pike fred hoover-- dollar_figure bartering fred hoover--rent total farm income less reported ordinary farm income total unreported dollar_figure farm income less unreported capital_gains dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure continued petitioner received and failed to report interest_income of dollar_figure in dollar_figure in and dollar_figure in whether petitioner is entitled to claim a loss of dollar_figure in from the sale of one of his farms whether petitioner had farm expenses in amounts greater than allowed by respondent whether petitioner is liable for additions to tax for fraud pursuant to section for each of the years in issue and whether the assessments for and are barred by the statute_of_limitations after concessions by the parties the issues for decision in docket no 4590-00l are whether respondent’s appeals officer abused his discretion in sustaining the collection action continued farm income net unreported ordinary farm income dollar_figure dollar_figure dollar_figure in the notice_of_deficiency respondent determined that petitioner had farm expenses of dollar_figure in dollar_figure in and dollar_figure in respondent now acknowledges in the stipulation that petitioner’s allowable farm expenses are dollar_figure in dollar_figure in and dollar_figure in unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure of filing a notice_of_federal_tax_lien and whether respondent’s appeals officer abused his discretion in sustaining the collection action of issuance of a notice of jeopardy_levy findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first second third and fourth supplemental stipulations of facts and the attached exhibits are incorporated herein by this reference the stipulations of facts include transcripts and exhibits from petitioner’s criminal prosecution which commenced on date the stipulations incorporate the trial testimony of the witnesses from the criminal prosecution as though it were given during the course of the trial in this court the petition in docket no was filed on date the petition in docket no 4590-00l was filed on date when he filed the petitions in these cases petitioner was incarcerated in a federal penitentiary in elkton ohio upon release from prison in petitioner resided in wabash indiana petitioner married judith ann mosier on or about date michael hoover and tadd hoover are two of the couple’s children petitioner and ms mosier divorced on date the taxes involved in the collection action are the income_tax liabilities for and that are in issue in docket no farm business from the 1970s through farming was petitioner’s primary source_of_income michael hoover and tadd hoover worked for petitioner during the years in issue beginning in the late 1970s and continuing through petitioner’s farming activities included a dairy herd operation during the years at issue petitioner’s dairy herd consisted of approximately cows heifers and calves petitioner sold all the milk produced by his dairy herd to best ever dairy of anderson indiana best ever dairy from to before date best ever dairy issued one check made payable to petitioner for each milk purchase by letter dated date petitioner instructed best ever dairy to issue two checks for each milk purchase petitioner directed best ever dairy to issue one check payable to michael hoover in an amount equal to one-half of the amount due and a second check payable to petitioner for the balance best ever dairy complied with petitioner’s instructions beginning with its payment made on date petitioner did not give any of the milk proceeds to michael hoover after petitioner’s date letter petitioner sent an undated letter to best ever dairy that revised the from to best ever dairy has been known as best ever dairy east side jersey dairy and prairie farms dairy payment method petitioner directed best ever dairy to issue one check payable to petitioner in the amount of dollar_figure and a second check payable to tadd hoover in an amount equal to the balance due petitioner also instructed best ever dairy to mail both checks to petitioner from date through date best ever dairy followed petitioner’s instructions the milk proceeds belonged to petitioner when tadd hoover received checks from best ever dairy he endorsed the checks and gave them to petitioner sometime after petitioner told best ever dairy to split the milk sales checks between harvey hoover and michael hoover or tadd hoover petitioner advised michael that he was reporting all of the milk sales on his tax returns and paying the taxes due on the milk sales petitioner’s milk sales to best ever dairy were computed by best ever dairy in terms of gross_sales from which it deducted certain expenses attributable to petitioner and remitted the net amount to petitioner petitioner received milk sale proceeds from best ever dairy as follows year gross_sales expenses net sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the above-stated expenses consisted of hauling market orders ndprb ccc and cream lic expenses petitioner also sold cattle as part of his farming_business during the years in issue jon hayes or his father porter hayes the hayeses purchased male calves from petitioner the hayeses typically paid petitioner dollar_figure to dollar_figure per calf when jon hayes purchased cattle from petitioner he always left the payee’s name blank the checks with which the hayeses purchased the cattle were ultimately made payable to petitioner or michael hoover in amounts totaling dollar_figure in dollar_figure in and dollar_figure in the checks from the hayeses were as follows year issued check no payee amount harvey hoover dollar_figure harvey hoover -- harvey hoover harvey hoover harvey hoover harvey hoover harvey hoover harvey hoover mike hoover michael hoover the parties did not explain the expenses listed as ndprb ccc and cream lic respondent asserts that petitioner received income in of dollar_figure from the sale of calves to the hayeses the record contains only one canceled check from the hayeses issued a dollar_figure check to petitioner in respondent relies on a summary exhibit prepared and used by a revenue_agent in the criminal prosecution of petitioner to argue that petitioner received dollar_figure from the hayeses in we find that petitioner received dollar_figure from the hayeses in michael hoover harvey hoover petitioner also sold dairy cattle through rochester sale barn in and although rochester sale barn issued checks to either tadd hoover or michael hoover petitioner received the proceeds from the checks petitioner’s gross_sales expenses and net sales from rochester sale barn were as follows year gross_sales expenses net sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent concedes that these amounts should be given capital_gains treatment from through petitioner also sold livestock through the stony pike livestock auction stony pike although stony pike issued most of the checks to tadd hoover tadd hoover endorsed the checks and then gave them to petitioner the gross_income expenses and net sales with respect to these livestock sales were as follows year gross_sales expenses net sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure of the checks in the record checks were issued to tadd hoover checks were issued to michael hoover and check was issued to petitioner respondent concedes that these amounts should be given capital_gains treatment petitioner’s farming operation also included the planting and harvesting of corn during the years through on date ag max a grain elevator that buys and sells grain issued a dollar_figure check to tadd hoover and michael hoover for the purchase of dollar_figure bushels of petitioner’s corn from through petitioner stored corn at and bought cattle feed from roann farm center inc roann a grain elevator and feed operation in wabash indiana petitioner maintained his corn inventory held in storage with roann in the name of michael hoover or tadd hoover roann paid petitioner dollar_figure on date dollar_figure on date and dollar_figure on date for shelled corn these payments were made by checks payable to michael hoover in tadd hoover in and petitioner in petitioner’s brother fred hoover also engaged in farming fred hoover rented farm_land from petitioner during the years in issue fred hoover paid rent to petitioner of dollar_figure in dollar_figure in and dollar_figure in petitioner and fred hoover also practiced a bartering system in which they exchanged goods and services fred hoover maintained an account of debts due to and owed by petitioner during the years in issue these records reflect that fred hoover paid petitioner for the excess of goods and services provided by petitioner as follows year goods and service provided amount date check issued dollar_figure dollar_figure dollar_figure interest_income in and petitioner received interest_income as follows source dollar_figure -- bank one fidelity federal first merchants bank bureau of public debt u s savings bonds ft wayne national bank cds lafayette life ins co -- tucker land_contract big_number big_number total big_number -- -- dollar_figure big_number big_number -- -- -- -- -- dollar_figure -- big_number big_number big_number the parties have stipulated that petitioner received interest_income of dollar_figure in for purposes of this opinion we shall use dollar_figure as the amount of petitioner’s interest_income tax returns petitioner timely filed form sec_1040 u s individual_income_tax_return for the years and joyce rouse a tax_return_preparer at h_r block prepared petitioner’s and returns petitioner provided ms rouse with lists of his total income and expenses but he did not have supporting documents petitioner did not maintain books_and_records for his farm business ms rouse prepared petitioner’s tax_return that reported a tax due of dollar_figure petitioner did not file that return instead he filed a return showing that he was owed a refund of dollar_figure on his income_tax returns petitioner reported gross_income_from_farming of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in on his schedules f farm income and expenses petitioner reported his gross_income_from_farming as follows year source amount sale of livestock produce grains dollar_figure and other products raised agricultural program payments big_number other income including federal and state gasoline or fuel tax_credit or refund sale of livestock produce grains big_number and other products raised agricultural program payments big_number crop insurance proceeds and certain big_number disaster payments other income including federal and state gasoline or fuel tax_credit or refund sale of livestock produce grains big_number and other products raised other income including federal and state gasoline or fuel tax_credit or refund sale of livestock produce grains big_number and other products raised other income including federal and state gasoline or fuel tax_credit or refund on his income_tax returns for and petitioner claimed expenses on schedules f as follows fertilizers lime dollar_figure dollar_figure dollar_figure gasoline fuel oil big_number big_number big_number insurance big_number repairs maintenance big_number big_number seeds plants big_number big_number big_number supplie sec_879 big_number big_number custom hire big_number big_number big_number machine work other expense sec_954 depreciation big_number big_number big_number mortgage interest big_number big_number -- utilities -- -- big_number taxes big_number big_number total big_number big_number big_number petitioner reported net farming losses of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in after concessions respondent agrees that petitioner incurred allowable farm expenses in and as follows dollar_figure dollar_figure dollar_figure feed big_number big_number fertilizers lime big_number big_number gasoline fuel oil insurance repairs maintenance straw -- big_number veterinary seeds plants -- big_number -- -- these allowable expenses are in addition to the best ever dairy rochester sale barn and stony pike expenses netted against income supplies milk expense custom hire depreciation rent taxes total -- -- big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number the parties have stipulated that respondent determined that petitioner incurred allowable expenses totaling dollar_figure in the dollar_figure overstatement is due to rounding for purposes of this opinion we shall use dollar_figure as the amount of petitioner’s allowable expenses capital_loss on his federal_income_tax return petitioner claimed a dollar_figure loss on form_4797 sales of business property petitioner reported that the farm was sold for dollar_figure on date form_4797 also shows that petitioner’s basis in the farm property was dollar_figure respondent disallowed the claimed loss and increased petitioner’s taxable_income by dollar_figure investigation petitioner did not submit any books_or_records to respondent’s agents during the course of the examination of his income_tax returns during the examination respondent requested the production of certain documents regarding an investigation of petitioner from ms shirley harrell an h_r block employee petitioner contacted ms harrell after she received the request respondent’s notice_of_deficiency shows this item as an increase in income with no explanation and asked that she not produce any of his returns from the tax_year and earlier because the returns could cause him problems because of a divorce criminal proceedings petitioner was indicted for willfully filing false returns for and that understated his true income on date a jury found petitioner guilty of three counts of filing false federal_income_tax returns for and dollar_figure on date the u s district_court filed its judgment in the criminal case regarding petitioner judgment the judgment included petitioner’s terms of imprisonment supervised release standard conditions of supervision and restitution in the restitution portion of the judgment the district_court ordered petitioner to take by date all steps necessary to turn over to the united_states government full title to united_states_savings_bonds with face values of dollar_figure each in the names of michael and tadd hoover the united_states attorney’s office shall ensure this turnover and then shall itself turn the bonds over to the united_states district_court clerk for application to the following first to the expenditures on mr hoover’s behalf as ultimately computed under the criminal justice act for attorney and accountant services including appellate attorney fees then to the costs of prosecution in the sum of dollar_figure then to purdue university division of petitioner was also charged with and convicted on one count of making false statements on a student_loan application financial aid in the sum of dollar_figure and finally the remainder shall be distributed to the internal_revenue_service for application to mr hoover’s tax_liability petitioner failed to turn over the u s saving bonds to the u s attorney’s office on or before date the u s attorney filed a motion for an order to show cause why petitioner should not be held in contempt of the district court’s restitution order by failing to turn over the u s saving bonds on date the district_court conducted a trial on the government’s motion the district_court held that petitioner was in contempt of the court’s date order when he transferred--using that in its ordinary english sense--150 united_states_savings_bonds with a face value of dollar_figure to michael hoover after having been expressly ordered in this courtroom on date not to do so the district_court then ordered that petitioner is committed to the bureau of prisons for a term of six months to be served consecutively to the sentence heretofore imposed in this cause on date michael hoover turned over u s savings bonds to the u s attorney’s office on date michael hoover turned over u s savings bonds to the u s attorney’s office also on date michael hoover informed the u s attorney that he had cashed of the u s savings bonds however he did not turn over the proceeds of these savings bonds to the u s attorney on date michael hoover turned over u s savings bonds to the u s attorney’s office the u s attorney turned over u s savings bonds to the district_court clerk’s office for liquidation the clerk of the district_court liquidated the u s savings bonds and received proceeds of dollar_figure on date respondent served a notice of jeopardy_levy on the clerk of the district_court for the proceeds of the savings bonds minus the restitution claims petitioner appealed his conviction sentence and restitution order to the court_of_appeals for the seventh circuit the court_of_appeals affirmed petitioner’s conviction but modified the u s district court’s restitution order finding that the district_court exceeded its authority when it ordered petitioner to surrender savings bonds to pay his tax_liability 175_f3d_564 7th cir petitioner also appealed his contempt order to the court_of_appeals for the seventh circuit which affirmed the district court’s contempt order 240_f3d_593 7th cir then petitioner sought a reversal of his conviction and sentences for filing false federal_income_tax returns and making false statements on a student_loan application on the grounds that he received ineffective assistance of counsel the court_of_appeals affirmed petitioner’s conviction 6_fedappx_414 7th cir on date petitioner’s attorney in his criminal case filed a letter with the clerk of the district_court that stated that the court_of_appeals for the seventh circuit had modified petitioner’s restitution order the district_court modified its judgment order by deleting the requirement that petitioner make restitution to the internal_revenue_service and the requirement that u s savings bonds be held for that purpose the district_court ordered disbursement of the proceeds held by the clerk of the district_court from the liquidation of the u s savings bonds as follows dollar_figure for attorney's_fees dollar_figure for accounting services dollar_figure for expert testimony fees and dollar_figure for the costs of prosecution the district_court ordered the clerk to release the remaining funds after payment of restitution to all claimants except respondent the remaining proceeds of dollar_figure were paid to respondent on date pursuant to the notice of jeopardy_levy on date michael hoover and tadd hoover filed a letter with the district_court requesting it to order the u s attorney’s office to deliver to them the u s savings bonds that were surrendered to the court clerk on date the u s district_court entered an order declining to take any_action in response to the letter submitted by michael hoover and tadd hoover collection actions on date respondent made a jeopardy_assessment of petitioner’s deficiencies and penalties for and on that same date respondent sent to petitioner a notice of jeopardy_levy and right of appeal which stated i am notifying you that i have found that you have consistently attempted to conceal your reportable income and assets through the use of nominees thereby putting our collection of the income_tax you owe for the tax period s in jeopardy therefore i have approved the issuance of a levy to collect the amount your sic owe although we have not provided you a notice_of_intent_to_levy and or notice of your right to a hearing generally required by sec_6330 and sec_6331 respondent’s notice of jeopardy_levy and right to appeal informed petitioner that he was entitled to request an administrative review under sec_7429 and a collection_due_process_hearing pursuant to sec_6330 two days later respondent sent a letter to petitioner informing him that respondent had made a jeopardy_assessment pursuant to sec_6861 regarding petitioner’s tax years and the letter notified petitioner that respondent has found you petitioner consistently attempted to conceal your reportable income and assets through the use of nominees thereby tending to prejudice or render ineffectual collection of income_tax for the periods of through the letter also advised petitioner of his appeal rights pursuant to sec_7429 on date respondent filed a notice_of_federal_tax_lien in the wabash indiana county recorder’s office regarding jeopardy assessments of income taxes interest and penalties for and on date respondent sent to petitioner a letter notice_of_federal_tax_lien filing and right to a hearing under sec_6320 regarding petitioner’s and tax years petitioner executed and mailed to respondent a form request for a collection_due_process_hearing dated date in that request for a collection_due_process_hearing petitioner appealed both the notice_of_federal_tax_lien and the notice_of_levy on date the appeals officer sent a letter to petitioner establishing a conference date of date by letter dated date petitioner requested that the conference be moved to cleveland ohio where he was incarcerated sometime between date and date respondent’s appeals officer and petitioner conducted a telephone conference regarding petitioner’s request for a hearing during the telephone conference petitioner did not question the amounts of gross_income respondent determined for and instead petitioner asserted that his expenses were too low and that he was taxed using the incorrect rate_of_tax petitioner also informed respondent’s appeals officer that he could not pay the income taxes interest and penalties assessed for and during the telephone discussions petitioner and the appeals officer did not discuss collection alternatives by letter dated date the appeals officer confirmed that a telephone conference had occurred and the appeals officer canceled the proposed face-to-face meeting the letter also contained respondent’s proposed findings and invited petitioner to contact the appeals officer to arrange further telephone discussions if he had any questions petitioner did not contact the appeals officer after receiving the date letter on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his unpaid income taxes for and opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner when the taxpayer has satisfied certain requirements sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 respondent concedes that the examination in these cases began after date specifically sec_7491 provides if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue sec_7491 further provides that the burden_of_proof shifts to the commissioner only when the taxpayer has complied with the requirements under this title to substantiate any item and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews petitioner failed to maintain books_and_records relating to his farming_business furthermore the parties have stipulated that petitioner did not submit any books_or_records to respondent’s agents during the examination of his and income_tax returns because petitioner failed to satisfy the requirements of sec_7491 we find that the burden_of_proof does not shift to respondent pursuant to sec_7491 however as explained infra respondent has the burden of proving fraud for purposes of the sec_6663 penalty and the sec_6501 exception to the 3-year statute_of_limitations for assessmentdollar_figure ii 1989--statute of limitations petitioner argues that respondent assessed the deficiency after the period of limitations had expired specifically with respect to the taxable_year petitioner argues on brief that the assessments for were not within yrs next to the year of investigation the internal_revenue_service assessment_date were sic date respondent argues that petitioner did not dispute the deficiency for tax_year in his petition we disagree petitioner was not represented by counsel his petitions are not models of clarity however it seems to us that the best reading is that he was contesting respondent’s deficiency determinations for all years in the notice_of_deficiency the petition in docket no was filed using a preprinted government form paragraph of the form had space for listing only years of disputed deficiencies in paragraph of his petition filed in the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 sec_7491 rule b docket no petitioner lists the years and and the amounts in dispute for those years however in paragraph of the form which is entitled set forth those adjustments ie changes in the notice_of_deficiency with which you disagree and why you disagree petitioner states that the tax_year date doesn’t count dollar_figure tax dollar_figure addition to in docket no 4590-00l petitioner claims in paragraph of the same type of preprinted form petition that the tax years date and date is sic past the statute_of_limitations petitioner has consistently argued that the assessment of the deficiency was barred by the statute_of_limitations in his pretrial memorandum petitioner stated it is not to be over-looked that the irs also added alleged tax_deficiency s for tax_year for approximately dollar_figure being even further beyond the statute_of_limitations at trial petitioner testified and they even had as part of the deficiency and that was past the limit because you can only go back three years from the time that the investigation started so would have been past the statute_of_limitations finally in his answering brief petitioner argued that the assessments for were not within yrs next to the year of investigation the internal_revenue_service assessment_date was date we conclude that petitioner has placed the deficiency for the year in dispute by raising the statute_of_limitations sec_6501 generally provides that the amount of any_tax imposed by this title shall be assessed within years after the return was filed the only apparent exception that might apply here is that contained in sec_6501dollar_figure sec_6501 provides an exception to the general 3-year period of limitations in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time respondent bears the burden of proving by clear_and_convincing evidence that petitioner filed a false or fraudulent tax_return sec_7454 rule b respondent makes no argument that he has proven fraud or that any other exception applies with respect to petitioner’s liability respondent failed to offer evidence relating to petitioner’s tax_liability the canceled checks invoices receipts and testimony from the criminal proceeding that were admitted into evidence primarily relate to petitioner’s and tax years since respondent failed to offer evidence of fraud sec_6501 extends the period of limitations to years when the taxpayer omits amounts properly includable in gross_income and the omitted amounts exceed percent of the reported gross_income sec_6501 does not apply here because respondent issued the notice_of_deficiency on date which is more than years after petitioner timely filed his income_tax return regarding petitioner’s tax_year we hold that assessment of any deficiency regarding is barred by the 3-year period of limitations contained in sec_6501 iii and respondent argues that petitioner failed to report farm income of dollar_figure in dollar_figure in and dollar_figure in dollar_figure generally petitioner argues that respondent committed injustice against him in this casedollar_figure petitioner asserts that he did not receive the income respondent determined and that he incurred farm expenses that exceeded the amounts respondent allowed finally petitioner contends that his assets were sold in the divorce proceeding and that he lost dollar_figure from the sale of his assets a unreported gross_income sec_61 provides that gross_income means all income from whatever source derived and specifically includes gross_income derived from business sec_6001 requires that taxpayers maintain books_and_records sufficient to establish these amounts include both ordinary farm income and capital_gains income respondent asserts that petitioner’s capital losses will offset the capital_gains income and the capital_gains income will not result in additional tax petitioner asserts that he did not receive the income determined by respondent and warns i have been taxed on income i didn’t receive and will never receive if something is not done i will go public with this including congress senators television newspapers their gross_income when a taxpayer fails to keep the required books_and_records sec_446 authorizes the commissioner to reconstruct income in accordance with a method which clearly reflects the full amount of income received 92_tc_661 accord 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 using the specific items method respondent reconstructed petitioner’s gross_income for and from bank records and third-party payor records respondent’s method accurately reflects petitioner’s gross_income because the method calculated petitioner’s income using proceeds that he received from his farming_business even though some of the canceled checks and invoices list tadd hoover or michael hoover as the payee we agree with the court_of_appeals for the seventh circuit that these proceeds were actually petitioner’s gross income16 and that petitioner instructed creditors to write checks made out to his sons but kept all the proceeds for himself united_states v hoover f 3d pincite tadd hoover testified that the checks that he received from the family business were not his tadd hoover further testified that he would sign the back of the checks and let dad do whatever he wanted with them the parties stipulated that the testimony of tadd hoover from petitioner’s criminal proceeding is incorporated as though given during the course of the trial of the u s tax_court cases in his farming_business petitioner received gross_receipts from the sale of milk livestock corn and shelled corn the evidence including copies of canceled checks settlement sheets receipts invoices and the testimony from petitioner’s criminal proceeding clearly and convincingly establishes that petitioner failed to report gross_income from his farming_business we adjust respondent’s calculation of petitioner’s total unreported farming income with respect to the bartering income he received from fred hoover respondent determined that petitioner received bartering income of dollar_figure in dollar_figure in and dollar_figure in the records of fred hoover reflect that in he issued a dollar_figure check to petitioner for the excess of goods and services attributable to because petitioner received the check for dollar_figure in petitioner failed to report this income in not in as respondent argues see sec_446 sec_451 these records also show that in fred hoover issued a dollar_figure check to petitioner for the excess of goods and services attributable to petitioner failed to report this dollar_figure in the year in which he received this payment in fred hoover issued a dollar_figure check to petitioner for the excess of goods and services attributable to because petitioner received the check relating to the bartering income in the taxable_year we find that the bartering income of dollar_figure is not included in his unreported income in fred hoover did not issue any of the checks in therefore petitioner did not receive any bartering income in we hold that petitioner received and failed to report total farming income of dollar_figure in dollar_figure in and dollar_figure in dollar_figure the farming income that petitioner failed to report is itemized as follows source best ever dairy dollar_figure dollar_figure dollar_figure jon hayes dollar_figure dollar_figure dollar_figure ag max dollar_figure -- -- roann dollar_figure dollar_figure dollar_figure rochester sale barn dollar_figure dollar_figure dollar_figure stony pike dollar_figure dollar_figure dollar_figure fred hoover-- -- dollar_figure dollar_figure bartering fred hoover--rent dollar_figure dollar_figure dollar_figure total farm income dollar_figure dollar_figure dollar_figure less reported dollar_figure dollar_figure dollar_figure ordinary farm income total unreported dollar_figure dollar_figure dollar_figure farm income b interest_income on brief petitioner argues that he did not receive interest_income the stipulation of facts and the attached exhibits show that petitioner received interest_income of dollar_figure in respondent concedes that the following amounts of the unreported farm income from the sale of breeding stock to the rochester sale barn and stony pike should be given capital_gains treatment dollar_figure in dollar_figure in and dollar_figure in the stipulation of facts states that petitioner received interest_income totaling dollar_figure in this appears to be a mathematical error dollar_figure in and dollar_figure in petitioner reported interest_income on his tax returns of dollar_figure in and dollar_figure in petitioner did not report any interest_income in accordingly we sustain respondent’s determinations that petitioner failed to report interest_income of dollar_figure in dollar_figure in and dollar_figure in c business_expenses sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records that substantiate the amounts of claimed deductions sec_6001 sec_1_6001-1 income_tax regs taxpayers bear the burden of proving that they are entitled to any claimed deductions rule a 503_us_79 respondent now agrees that petitioner is entitled to deduct farm expenses of dollar_figure in dollar_figure in and dollar_figure in which are in excess of the amounts petitioner claimed on his returns despite petitioner’s claim that he had farm expenses greater than allowed by respondent petitioner failed to offer any documents records or other evidence to support his assertion we hold that petitioner is entitled to deduct business_expenses in and only as determined by respondent d capital_loss petitioner claimed a capital_loss of dollar_figure on his tax_return on brief petitioner now asserts that he is entitled to a capital_loss of dollar_figure which resulted from the sale of his farm the taxpayer bears the burden of proving the loss claimed rule a where the taxpayer does not prove basis this court has consistently held that his loss cannot be computed 46_tc_751 affd 387_f2d_420 8th cir petitioner offered only his tax returns and a letter prepared by his certified_public_accountant as evidence of the claimed capital lossdollar_figure the commissioner need not accept as complete correct and accurate the returns filed or the sworn statement of the taxpayer that his returns completely and correctly disclose his tax_liability 7_tc_245 affd 175_f2d_500 2d cir the documents fail to establish the basis in the farm property or the amount that petitioner realized from the sale of that property therefore we sustain respondent’s determination that petitioner is not entitled to a capital_loss of dollar_figure petitioner’s certified_public_accountant did not support his letter and computation with documentation iv fraud penalty-- sec_6663 sec_6663 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b the commissioner cannot satisfy his burden of proving fraud by relying upon the taxpayer’s failure to establish error in the determination of deficiencies parks v commissioner t c pincite to prove fraud the commissioner must establish that an underpayment exists and some portion of the underpayment is attributable to fraud dileo v commissioner t c pincite as stated supra we find that respondent has clearly and convincingly proven that petitioner received and failed to report income from his farming_business in and if the commissioner proves that any portion of an underpayment_of_tax is attributable to fraud the entire underpayment shall be treated as attributable to fraud except that when the taxpayer establishes by a preponderance_of_the_evidence that any portion of the underpayment was not attributable to fraud the fraud_penalty shall not apply to that portion of the underpayment sec_6663 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing dileo v commissioner supra pincite citing 79_tc_888 to prove fraud the commissioner must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes petzoldt v commissioner t c pincite citing 398_f2d_1002 3d cir because direct evidence of a taxpayer’s intent is rarely available the commissioner may prove fraudulent intent using circumstantial evidence 317_us_492 dileo v commissioner supra pincite parks v commissioner supra pincite petzoldt v commissioner supra we consider the taxpayer’s entire course of conduct in determining fraud and we may draw reasonable inferences from the facts parks v commissioner supra pincite 53_tc_96 the indicia or badges_of_fraud serve as circumstantial evidence of fraudulent intent dileo v commissioner supra pincite these badges_of_fraud include a pattern of consistent underreporting of income failure to cooperate with tax authorities inadequate books_and_records concealing assets filing false documents and implausible or inconsistent explanations of behavior spies v united_states supra pincite 796_f2d_303 9th cir affg tcmemo_1984_601 dileo v commissioner supra pincite while no single indicium is necessary or sufficient to find fraud the existence of several of these factors is persuasive circumstantial evidence of fraudulent intent petzoldt v commissioner supra pincite petitioner consistently understated his income by substantial amounts for the years and petitioner failed to cooperate with tax authorities petitioner’s effort to prevent respondent from obtaining information from the h_r block employee shows that he attempted to impede respondent’s investigation and indicates that petitioner intended to evade taxes see 89_tc_1280 finding that the taxpayer’s interference with the commissioner’s investigation is also indicative of his intent to conceal the diverted income and evade tax also as discussed supra petitioner did not submit any books_or_records to respondent’s agent during the course of the examination of his and income_tax returns petitioner maintained inadequate business records as stated in the criminal proceeding petitioner did not keep many business records according to his sons he merely kept track of ‘some things’ by handwritten notes on scraps of paper united_states v hoover f 3d pincite we find that petitioner’s failure to maintain adequate business records supports a finding of fraud petitioner devised a scheme to conceal his income and divert it to his children with the intent of avoiding income taxes petitioner instructed his customers to issue checks payable to his children petitioner attempted to disguise his farming income by diverting to his children farming receipts that were owed to petitioner we find that this scheme of concealing his assets provides further evidence that petitioner attempted to avoid income taxes although a criminal conviction under sec_7206 is not dispositive it provides probative evidence that the taxpayer intended to evade taxes 84_tc_636 petitioner was convicted of filing false federal_income_tax returns in violation of sec_7206 in and united_states v hoover f 3d pincite we also note that petitioner was convicted of making false statements on a student_loan application petitioner consistently understated income in and was convicted of filing false federal_income_tax returns made a false statement on a student_loan application interfered with respondent’s investigation failed to maintain books_and_records and devised a scheme to conceal his income we hold that respondent has proven by clear_and_convincing evidence that petitioner understated his income in and with the fraudulent intent to evade taxes v and 1992--statute of limitations sec_6501 provides an exception to the general year period of limitations in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time sec_6501 because we have found that petitioner filed fraudulent_returns for and the statute_of_limitations does not bar the assessment of tax for these years vi collection proceeding petitioner argues that respondent’s appeals officer abused his discretion in sustaining the filing of a federal_tax_lien and in issuing a notice of jeopardy_levy since we have found that the assessment of a deficiency for is barred by the statute_of_limitations there is no deficiency to collect for we sustain respondent’s collection actions regarding and when the commissioner determines that a taxpayer has a deficiency in tax he is authorized to send a notice of that deficiency to the taxpayer sec_6212 sec_6213 generally restricts when the commissioner may assess a deficiency make a levy determination and begin or prosecute a collection action in a court_proceeding the commissioner is generally prohibited from taking these actions until the notice_of_deficiency has been mailed to the taxpayer the day period in which the taxpayer may petition the tax_court has expired and if a petition has been filed with the tax_court the tax court’s decision becomes final sec_6213 sec_6861 provides an exception to the restrictions on assessment and collection of deficiencies imposed by sec_6213 sec_6861 provides that the commissioner may immediately assess the deficiency when he believes that the assessment or collection of a deficiency will be jeopardized by delay a jeopardy_assessment may be made before or after the mailing of the notice_of_deficiency provided by sec_6212 sec_301_6861-1 proced admin regs the commissioner may make a jeopardy_assessment or collection when the taxpayer is or appears to be planning to depart from the united_states or conceal himself or herself planning to place his property beyond the reach of commissioner by concealing it by dissipating it or by transferring it to other persons or financially imperiled id sec_1_6851-1 income_tax regs sec_6330 provides taxpayers with notice and an opportunity for a hearing before the commissioner may levy on any property or property right specifically sec_6330 provides no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such a levy is made such notice shall be required only once for the taxable_period to which the unpaid tax relates sec_6330 requires the commissioner to issue a notice not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period sec_6330 does not apply if the commissioner makes a finding pursuant to the last sentence of sec_6331 that the collection of tax is in jeopardy sec_6330 the last sentence of sec_6331 provides if the secretary makes a finding that the collection of such tax is in jeopardy notice_and_demand for immediate payment of such tax may be made by the secretary and upon failure or refusal to pay such tax collection thereof by levy shall be lawful without regard to the 10-day period provided in this section in the context of jeopardy collection the commissioner must provide the taxpayer with a sec_6330 hearing within a reasonable period of time after the levy sec_6330 we have jurisdiction under sec_6330 to review respondent’s determination under sec_6330 that use of a jeopardy_levy was appropriate 119_tc_356 petitioner argues that the court_of_appeals for the seventh circuit held that respondent may not levy on his u s savings bonds we disagree in united_states v hoover f 3d pincite the court found that the u s district_court exceeded its authority by ordering petitioner to surrender u s savings bonds to pay his tax_liability because the victim and witness protection act does not authorize restitution for title_26 tax offenses the court_of_appeals did not address whether respondent could make a jeopardy_assessment and levy pursuant to sec_6330 and sec_6331 the court only addressed the u s district court’s authority under the victim and witness protection act petitioner argues that respondent abused his discretion in determining that the collection of petitioner’s deficiencies interest and penalties was in jeopardy again we disagree with petitioner sec_301_6861-1 proced admin regs and sec_1_6851-1 income_tax regs specifically provide that collection is in jeopardy when a taxpayer attempts to place assets beyond the commissioner’s reach by transferring the assets to another person in petitioner’s criminal proceeding the u s district_court ordered petitioner to take all steps necessary to turn over to the united state sec_304 u s savings bonds with face values of dollar_figure each petitioner failed to comply with the district court’s order and transferred of those bonds to his son michael hoover because petitioner had fraudulently attempted to evade his tax_liability and had previously attempted to transfer his assets to his son in an attempt to elude a court order we hold that respondent did not abuse his discretion when he concluded that the collection_of_taxes interest and penalties petitioner owed was in jeopardy vii conclusion the assessment of the determined deficiency for is barred by the 3-year statute_of_limitations petitioner fraudulently understated his taxable_income on his returns for and and is liable for fraud penalties pursuant to sec_6663 sec_6501 the fraud exception to the normal 3-year statute_of_limitations applies so that the assessments for and are not barred by the statute_of_limitations the determination to uphold the jeopardy_levy and the notice_of_federal_tax_lien for the and tax_liabilities was not an abuse_of_discretion decision will be entered under rule in docket no and an appropriate decision will be entered in docket no 4590-00l
